*592OPINION

Per Curiam:

This appeal is from a judgment which determined that recording a plat of Hillside Cemetery with the Washoe County Recorder, in 1882, did not dedicate to the City of Reno the streets indicated on said plat, and which declared that “neither the defendant City of Reno, nor any other person,” has any legal or equitable right, title or interest in a portion of the cemetery known as Evergreen Avenue.
We need not consider whether recordation of a cemetery plat would now be within the purview of NRS 116.060, enacted in 1905. Nor need we consider whether other persons not parties may have rights of ingress and egress to lots sold pursuant to the plat in question. In this case, we discern no error in the court’s determination of rights, as between the parties themselves, because the circumstances under which such plat was recorded evidence neither actual nor implied dedication of the streets within the cemetery for public highway purposes.
Affirmed.